The questions in this case are in substance these: (1) Whether the articles in Exhibit A pass to the Hospital under the will. (2) Whether all the real estate in the inventory passes to the Hospital under the will. (3) Whether the shares of railroad stock, and the "scrip," in the inventory, pass to the Hospital under the will. (4) If any of the property of the testator is not disposed of by will, to whom does it pass under the statute of distribution? These questions will be considered in the order stated.
Exhibit A contains a list of numerous articles of wearing apparel, of no great value, and of a few silver spoons and odd pieces of silverware, also of little value. It is claimed by the Hospital that all the things in Exhibit A pass to it, by the will, under the words "household furniture." We think these words include the silverware; Crossman v. Baldwin, 49 Conn. 490; *Page 462 
but not the articles of wearing apparel. Comprehensive as the words "household furniture" undoubtedly are, they are not yet elastic enough to include mere garments and articles of clothing. The wearing apparel in Exhibit A is not disposed of by the will.
The real estate inventoried consists of four separate pieces of land in the town of Harwinton. Upon one of these pieces, containing sixty acres, was the homestead of the testator. Separated from the homestead land by a highway only, was a lot containing about twelve acres, and distant from the homestead land not over six hundred feet was a thirty-one acre tract. These three pieces of land were conveyed to the testator by one deed in 1861. The other lot of land, containing about thirty-five acres, distant from the homestead land about eight hundred feet, was conveyed to the testator in 1889. In connection with his homestead land, the testator used the twelve-acre lot for tillage, the thirty-one acre lot for pasture and tillage, and the thirty-five acre lot for wood land; and in 1900 in describing his farm to a real estate agent for purposes of sale, he included all of these four pieces of land. The words of the will, descriptive of the land devised to the hospital, are "my farm." The heir at law claims that these words describe the homestead land alone, and do not include the three outlying lots.
This claim is not tenable. These four lots of land were all used and occupied by the testator in his lifetime, in carrying on the business of farming, as one farm, had been so used and occupied by him for years before he wrote this will, and were called by him his farm. When he came to make his will and to give his real estate to the Hospital, he describes the subject-matter of the gift as "my farm"; using the same term that he used to the real estate agent in describing these four pieces of land. Reading these descriptive words in the light of the circumstances in which the testator wrote them, we think that it is clear beyond question that they include and were intended to include the four pieces of land.
The next question is whether the railroad stock and the scrip are given to the Hospital by the will. With reference *Page 463 
to this property, the finding is that the testator inherited from his father certain bonds issued by the two railroad companies mentioned in the inventory, which bonds were convertible into the stock of said companies; that the testator, in 1879 and in 1881, converted said bonds into the stock and scrip in question.
The Hospital claims the stock and scrip under these words: "All my moneys, bonds, notes and money in savings banks." It must be conceded that these words, in their ordinary meaning, do not include the railroad stock and scrip; but when read in the light of the circumstances in which they were written, we think they should be held to include that property. The will is as commendably brief as it is broadly comprehensive, and it clearly shows, in the light of the facts as they appear of record, a purpose on the part of the testator to dispose of his entire estate, and to give substantially the whole of it to the Hospital. He first provides for the payment of all his debts, and the payment of two small legacies, and then he disposes of his live stock, tools, household furniture and land. This leaves to be disposed of, the remainder consisting of the notes, bonds, money in savings banks, and the railroad stock and scrip mentioned in the inventory; this stock and scrip being the product and avails of bonds. The will was made only a short time before he died, and apparently he had no money other than that on deposit in the savings banks. He desires to turn this remainder over to the Hospital as a trust fund, to be called by his name, the income of which fund should be used for hospital purposes. When, under such circumstances, he came to put this desire into words, and to describe the property of which the remainder consisted, he used the comprehensive words "all my moneys, bonds, notes and money in savings banks." Reading these words in the light of the circumstances in which they were written, we think the inference is a reasonable one that the testator intended them to include the railroad stock and scrip, as well as all his money, notes, and bonds; and we think that such intention is sufficiently expressed in the will. *Page 464 
As John C. Mason appears to be the next of kin and sole heir at law of the testator, the property not disposed of by the will passes to him under the statute of distributions.
The Superior Court is advised (1) that under the will the shares of stock and the scrip, described in the inventory, pass to the Hospital as part of the trust fund; (2) that the silverware described in Exhibit A belongs to the Hospital, but that the wearing apparel, therein described, is intestate estate; (3) that all the real estate described in the inventory belongs to the Hospital under the will; (4) that John C. Mason takes, under the statute, such portion of the estate of the testator as is not disposed of by the will.
   No costs will be taxed in this court.
In this opinion the other judges concurred.